Citation Nr: 0033340	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  98-14 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to a temporary total disability evaluation 
pursuant to 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).

A hearing was held before the undersigned Veterans Law Judge 
sitting in Montgomery, Alabama, in July 2000.  The 
undersigned Law Judge was designated by the Chairman of the 
Board to conduct such a hearing.  A transcript of the hearing 
testimony has been associated with the claims file.


FINDING OF FACT

Evidence of record indicates that the appellant has been 
diagnosed with chronic PTSD, which has been medically linked 
with sniper fire experienced by the appellant during combat 
while on active duty.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
PTSD was incurred in the appellant's active duty service.  38 
U.S.C.A. §§ 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

While this case was undergoing development, pertinent 
regulatory provisions regarding claims for service connection 
for PTSD were changed, effective March 1997.  However, 
because the Board concludes that the appellant's claim for 
service connection for PTSD should be granted, the prior 
regulations need not be set forth.  The relevant regulation 
now provides that service connection for post-traumatic 
stress disorder requires (1) medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; 
(2) a link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(d), (f) 
(1999); see also 38 U.S.C.A. § 1154(b) (West 1991 & Supp. 
2000).

With respect to the first element, the United States Court of 
Veterans Appeals (Court) has held that "a clear (that is, 
unequivocal) PTSD diagnosis by a mental- health professional 
must be presumed . . . to have been made in accordance with 
the applicable DSM [Diagnostic and Statistical Manual of 
Mental Disorders] criteria as to both the adequacy of the 
symptomatology and the sufficiency of the stressor."  Cohen 
v. Brown, 10 Vet. App. 128, 139 (1997).  Moreover, the Court 
concluded that "under the DSM-IV, the mental illness of PTSD 
would be treated the same as a physical illness for purposes 
of VA disability compensation in terms of predisposition 
toward development of that condition."  Id. at 141 
(incorporating the "eggshell plaintiff" rule to service 
connection awards).

In the case at hand, post-service medical records reflect a 
diagnosis of chronic PTSD in May 1998 by R. J. Kline, Ph.D.  
Thus, the first element required for service connection - a 
current diagnosis - has been satisfied.  At the time of the 
diagnosis, the appellant reported frequent intrusive 
thoughts, recollections of and nightmares about Vietnam.  He 
also reported feelings of anger, anxiety, sleep disturbance, 
lack of concentration and avoidance of social activities.  
These symptoms were recounted by the appellant at his July 
2000 hearing as well.

Concerning a general link between the diagnosis of PTSD and 
the alleged stressful events in service, the Board notes that 
Dr. Kline recorded in the examination report the appellant's 
history of having experienced in service certain stressful 
events, most specifically sniper fire.  To this extent, the 
examination report provides a general link between the 
alleged stressful events and the diagnosis of PTSD.

Finally, the Board finds that the appellant is shown to have 
engaged in combat with the enemy based on the evidence of 
record.  Indeed, his DD 214 form reflects that he was 
awarded, among other awards, the Purple Heart.  This military 
citation indicates combat service.  Since the evidence 
reflects that the appellant was engaged in combat with the 
enemy, and was wounded in service, corroborating supporting 
evidence is not needed to verify the claimed stressors.

Therefore, based on the aforementioned evidence, the Board 
concludes that the preponderance of the evidence is in favor 
of the appellant's claim of entitlement to service connection 
for PTSD.


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The appellant filed a claim for a Temporary Total Rating 
based on convalescence following left foot surgery.  He 
claims that the surgery was necessitated by an in-service 
gunshot wound.  Under the provisions of 38 C.F.R. § 4.30 
(1999), a total disability rating will be assigned when it is 
established that a service-connected disability required a 
period of convalescence following inpatient or outpatient 
hospitalization for a surgical procedure which resulted in 
the following: (1) at least one month of convalescence; (2) 
surgery which resulted in severe postoperative residuals, 
such as incompletely healed surgical wounds, stumps, or 
recent amputations, therapeutic immobilization of one major 
joint or more, application of a body cast, or the necessity 
for house confinement, or the necessity for continued use of 
a wheelchair or crutches (regular weightbearing prohibited); 
or (3) immobilization by cast, without surgery, of one or 
more major joints.  38 C.F.R. § 4.30(a).  Extensions of 1, 2, 
or 3 months beyond the initial 3 months may be made under 
paragraphs (1), (2), or (3) cited above.  Extensions of 1 or 
more months up to 6 months beyond the initial 6 months period 
may be made under paragraphs (2) and (3).  38 C.F.R. § 
4.30(b).

In this case, evidence of record shows that the appellant 
sustained a through and through gunshot wound to the left 
foot during service, with the missile entering the plantar 
surface of the foot at the base of the fourth toe and exiting 
at the medial aspect of the foot near the distal half of the 
first metatarsal.  Following service, in February 1998, the 
appellant underwent a bunionectomy, left foot, and 
arthroplasty, 3rd, 4th and 5th, left foot.  The RO denied the 
appellant's claim to entitlement to a temporary total 
evaluation under 38 C.F.R. § 4.30 because, contrary to the 
appellant's assertions, it was held that the medical evidence 
did not show that the surgical procedure was due to his 
service-connected gunshot wound.

At the appellant's July 2000 hearing, he testified that he 
was examined by a podiatrist, who took X-rays, prior to his 
February 1998 surgery at the Montgomery VAMC.  Additionally, 
the appellant stated that approximately six weeks after the 
initial surgery, in either late March or early April 1998, VA 
physicians re-operated, disconnecting the toe from the joint.  
According to the appellant's testimony, he did not heal, so 
yet another surgery was scheduled for either February or 
March 2000 at the Montgomery VAMC.  Although this surgery has 
not taken place, the appellant indicated that he has been 
seen at the Montgomery VAMC recently.  These records have not 
yet been associated with the claims folder.  Such outstanding 
VA treatment records are deemed to be evidence of record, and 
a determination on the merits of the veteran's appeal cannot 
be made without consideration of that evidence.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Additionally, the Board observes that, during the pendency of 
this appeal, the provisions of 38 U.S.C.A. § 5107, which 
concern the VA's duty to assist a claimant with the 
development of facts pertinent to his or her claim, have been 
substantially revised.  Generally, when the laws or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991). 

The prior provisions of 38 U.S.C.A. § 5107 (West 1991) set 
forth the requirement that the VA only assist a claimant with 
the development of facts pertinent to a well-grounded claim 
for benefits, whereas the revised version of this statute 
contains no "well-grounded claim" requirement and instead 
requires more generally that the VA assist a claimant with 
the development of facts pertinent to his or her claim.  Such 
assistance specifically includes providing a medical 
examination "when such examination may substantiate 
entitlement to the benefits sought."  While this revision 
specifies that the person submitting a claim for benefits 
shall have the burden of proof, only in cases where "no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement" may the VA decide a 
claim for benefits without providing assistance.  See Floyd 
D. Spence National Defense Authorization Act for FY 2001, 
Pub. L. No. 106-398, § 1611 (2000) (to be codified at 38 
U.S.C.A. § 5107(a)).

The Board finds that, as the revised version of 38 U.S.C.A. § 
5107 eliminates the "well-grounded claim" requirement, this 
revision is more favorable to the claimant than the prior 
provisions of 38 U.S.C.A. § 5107 (West 1991) and is therefore 
applicable under Karnas.  In view of this revision, the Board 
observes that the veteran has not been afforded a VA 
examination to date to determine the question of whether the 
appellant's surgical procedures were due to his service-
connected gunshot wound.

Accordingly, the claim is REMANDED for the following:

1. The RO should, with the 
assistance of the appellant as 
indicated, obtain or attempt to 
obtain copies of all medical 
treatment records for treatment 
of the appellant's gunshot wound 
and records related to his left 
foot surgical procedures.  
Specifically, the RO should 
obtain all relevant VA treatment 
records pertaining to the 
appellant, including all records 
of the veteran's treatment at 
the VA Medical Center in 
Montgomery, Alabama.  The help 
of the appellant and his 
representative should be 
requested as needed.  To the 
extent private records are 
needed, the appellant should 
provide releases so that the 
information can be obtained.  To 
the extent there is an attempt 
to obtain records that is 
unsuccessful, the claims folder 
should contain documentation of 
the attempts made.  The 
appellant and his representative 
should also be informed of the 
negative results.  38 C.F.R. 
§ 3.159.

2. The appellant should be 
examined by a VA physician to 
determine whether it is at least 
as likely as not that his 
surgical procedures were the 
result of his service-connected 
gunshot wound to the left foot.  
All necessary special studies or 
tests and evaluations are to be 
accomplished.  The report of 
examination should include a 
complete rationale for all 
opinions expressed.  The 
examiner should offer a specific 
opinion as to whether the 
surgery was caused by or was 
related to the service connected 
injury to the foot.  The entire 
claims folder should be made 
available to and reviewed by the 
examiner.

3.	Thereafter, the case should be 
readjudicated by the RO.  To the 
extent the benefits sought on appeal 
are not granted, the appellant and 
his representative should be provided 
with a supplemental statement of the 
case and afforded a reasonable 
opportunity to respond thereto.  
Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.  
No action is required of the 
appellant until he is notified.  The 
Board intimates no opinion as to the 
ultimate outcome in this case but the 
action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals



 


